  Case 6:21-mj-00029-KNM Document 6 Filed 01/22/21 Page 1 of 2 PageID #: 13

                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                           TYLER DIVISION

                                       DATE: January 22, 2021

JUDGE                                                            Courtroom Deputy: Lisa Hardwick
K. Nicole Mitchell

Law Clerk: Terri Good                                             Court Reporter: Shea Sloan
 UNITED STATES OF AMERICA                                   CRIMINAL ACTION: 6:21-MJ-29-KNM

 V.
                                                                  DETENTION HEARING
 RYAN TAYLOR NICHOLS                                           PRELIMINARY EXAMINATION
                                                                   IDENTITY HEARING




       On this day, came the parties by their attorneys and the following proceedings were had:

 OPEN: 1:35 p.m.                                       ADJOURN:         4:47 p.m.


 TIME:       MINUTES:


 1:35 p.m.   Case Called. Appearances made. Ryan Locker f/Government and F.R. “Buck” Files f/Defendant.
             Mr. Files stated his client will waive Identity Hearing.
 1:36 p.m.   Detention/Preliminary Hearing Held
             TFO Gregory Harry was called as a witness by the government, was sworn, and testified on
             Direct Examination. GE-1 (video file) offered and admitted without objection. GE-2 (video file)
             was offered and admitted without objection. GE-3 (picture) offered and admitted without
             objection. GE-4 (video file) offered and admitted without objection. GE-5 (video file) offered
             and admitted without objection. The Court took judicial notice of the complaint/affidavit. GE-6
             (photo) offered and admitted without objection. GE-7 (photo) offered and admitted without
             objection. GE-8 (photo) offered and admitted without objection.


 3:08 p.m.   Court Recessed
 3:26 p.m.   Court Resumed
 3:27 p.m.   Cross-Examination of TFO Harry by Mr. Files.
 4:01 p.m.   Re-Direct Examination of TFO Harry by Mr. Locker.


                                                        DAVID A. O’TOOLE, CLERK
FILED: 1/22/2021
                                                        BY: Lisa Hardwick, Courtroom Deputy
 Case 6:21-mj-00029-KNM Document 6 Filed 01/22/21 Page 2 of 2 PageID #: 14

PAGE 2 - Proceedings Continued



 4:03 p.m.   Re-Cross Examination of TFO Harry by Mr. Files.
 4:05 p.m.   The witness was excused.
 4:05 p.m.   The government rested.
 4:05 p.m.   Bonnie Nichols was called as a witness by the defense, was sworn, and testified on Direct
             Examination. DE 1-4 were offered and admitted without objection. DE-5 was offered and
             admitted without objection.
 4:25 p.m.   Cross-Examination of Mrs. Nichols by Mr. Locker.
 4:28 p.m.   Re-Direct Examination of Mrs. Nichols by Mr. Files.
 4:29 p.m.   The witness was excused.
 4:30 p.m.   Mr. Files proffered the testimony of the defendant.
 4:32 p.m.   The defense rests.
 4:32 p.m.   Mr. Locker presented argument.
 4:37 p.m.   Mr. Files presented argument.
 4:44 p.m.   Mr. Locker presented final argument.
 4:45 p.m.   The Court found probable cause. The Court granted the government’s motion for detention.
 4:47 p.m.   There being nothing further, court was adjourned. The defendant was remanded to the custody
             of the U.S. Marshals.
